DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. The applicant has amended the independent claims to include the limitations “to support the patient’s own natural control loop” and “wherein the at least one stimulation system is configured based on measured sensor data of a minimum of one complete movement cycle of the patient” and presented related arguments.
Regarding the applicant’s arguments directed towards the limitation “to support the patient’s own natural control loop”, the examiner is not persuaded. As evident in [0047]-[0048], the stimulation signals are delivered in coordination and/or as a result of the patient’s thoughts (essentially the artificial neural bypass or neural bridge named in [0047]). Because the stimulation is completing the desired movements prompted by the patient’s original thoughts, it is supporting “the patient’s own natural control loop”. The arguments directed towards the specification differences are not persuasive as the examiner is concerned with meeting each and every claimed limitation.
Regarding the applicant’s arguments directed towards the limitation “wherein the at least one stimulation system is configured based on measured sensor data of a minimum of one complete movement cycle of the patient”, the examiner is not persuaded. In [0048], Bouton discloses: “That output is then sent to a body state observer 108, which is a model of the various parts of the user's body and the target. Inputs from body movement sensors 110 may also be taken into account in the body state observer 108, which is used to predict future movements that need to be made to obtain the desired movement. In operation 112, high definition stimulation control is used to calculate the stimulation pattern that is needed to obtain the desired movement”. In [0070], Bouton discloses: “In addition, during decoder training, the decoder 406 also receives an input from a body state observer 412, which is shown by dashed line 420. The body state observer itself receives input from body and/or neural sensors 414. The decoder thus receives feedback that helps it to identify the signals indicative of a particular movement. Stimulation is also provided via stimulator 416 to electrodes 418, so that any change in neural activity due to the desired movement is reflected in the input from the neural sensors 402.” From the underlined portions it is clear Bouton discloses using measured sensor data to direct the stimulation signals. Regarding the limitation “one complete movement cycle”, the claims do not define what does or does not constitute said complete movement cycle or when said cycle begins/ends. The completion of a movement from the patient’s thoughts to the physical motor movement happening will read on “one complete movement cycle”. Again, all arguments comparing the specifications are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “at least one sensor is part of or attached to a training entity” in line 10 should be changed to --at least one sensor is configured to be a part of or attached to a training entity--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouton et al. (Pub. No.: US 2018/0178008 A1); hereinafter referred to as “Bouton”.
Regarding claims 1 and 14, Bouton discloses a control system for a movement reconstruction and/or restoration system for a patient to support the patient’s own natural control loop (e.g. see [0047]-[0048]. NOTE: The stimulation signals are delivered in coordination and/or as a result of the patient’s thoughts, i.e. the artificial neural bypass or neural bridge named in [0047]. Because the stimulation is completing the desired movements prompted by the patient’s original thoughts, it is supporting “the patient’s own natural control loop”), comprising at least one sensor (e.g. see element 110); at least one controller (e.g. see element 154, [0047]); at least one programmer (e.g. see element 154, [0047]); at least one stimulation system (e.g. see element 112); wherein the controller is connected with the at least one sensor, the at least one programmer and the at least one stimulation system (e.g. see figure 1, [0047]-[0048]), wherein the at least one sensor is part of or attached to a training entity (e.g. see figure elements 406-410, [0069]-[0070]) in order to create and/or guide a movement model for a patient or adjust stimulation settings based on sensor input (e.g. see [0047]-[0048], [0069]-[0070]), and wherein the at least one stimulation system is configured based on measured sensor data of a minimum of one complete movement cycle of the patient (e.g. see [0048], [0070]. NOTE: Regarding the limitation “one complete movement cycle”, the claims do not define what does or does not constitute said complete movement cycle or when said cycle begins/ends. The completion of a movement from the patient’s thoughts to the physical motor movement happening will read on “one complete movement cycle”).
Regarding claim 2, Bouton discloses the training entity is a trainer and/or physiotherapist (e.g. see figure elements 406-410, [0069]-[0070]. Anything that provides training is a “trainer”).
Regarding claims 3 and 16, Bouton discloses the training entity is or comprises a training apparatus, wherein the apparatus is at least one of an exoskeleton, a robot, a treadmill, a cycling machine and/or a body weight support system (e.g. see [0046]).
Regarding claim 4, Bouton discloses the controller is configured and arranged for tracking and estimating the training entity movement and for translating it into stimulation data, based on the estimated movement, being provided by the stimulation system to the patient for the patient training for movement reconstruction and/or restoration (e.g. see [0047]-[0048]).
Regarding claim 5, Bouton discloses the controller is configured and arranged so that the tracking and estimating is performed online and/or offline (e.g. see element 154, [0047]).
Regarding claim 6, Bouton discloses the controller is configured and arranged that the tracking and estimating is performed online and/or in real-time and/or with time delay (e.g. see element 154, [0047]).
Regarding claim 7, Bouton discloses the controller is configured and arranged so that the tracking and estimating is performed from one patient to another patient (e.g. see element 150, [0047]).
Regarding claims 8 and 15, Bouton discloses a sensor network formed from more than one of the at least one sensor, wherein the sensor network is connected to the controller (e.g. see element 110, [0048]).
Regarding claim 11, Bouton discloses the at least one sensor is or comprises at least one of an inertial measurement unit (IMU), an optical sensor, a camera, a piezo element, a velocity sensor, an accelerometer, a magnetic field sensor, a torque sensor, a pressure sensor, a displacement sensor, an EMG measurement unit, a goniometer, a magnetic position sensor, a hall sensor, a gyroscope and/or motion tracking video cameras, or infra-red cameras (e.g. see element 110, [0048]).
Regarding claim 12, Bouton discloses the training entity is the patient himself or herself (e.g. see figure elements 406-410, [0069]-[0070]).
Regarding claim 17, Bouton discloses generating instructions at the programmer includes receiving the signal from the at least one sensor at the programmer via the controller, adjusting stimulation parameters of a task based on the signal and sending the instructions to the controller through a communication link and wherein the programmer is a mobile device installed with applications (e.g. see element 154, [0047]-[0048]).
Regarding claim 18, Bouton discloses stimulating motion in the patient includes attaching the electrical leads to regions of the patient where stimulation is desired (e.g. see [0068], [0070], [0078], [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton in view of Tran (Pub. No.: US 2019/0247650 A1).
Regarding claims 9 and 10, Bouton discloses the claimed invention except for an augmented and/or virtual reality module, which is configured and arranged to provide information related to movement reconstruction and/or restoration, especially information related to the training to be performed or being performed for movement reconstruction and/or restoration, wherein the augmented and/or virtual reality module is configured and arranged to provide gamification information related to movement reconstruction and/or restoration. Tran teaches that it is known to use such a modification as set forth in [0110], [0111], and [0114] to provide simulated environments for the patient to move through to encourage more patient movement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use augmented/virtual reality simulations as taught by Tran in the system/method of Bouton, since said modification would provide the predictable results of simulated environments for the patient to move through to encourage more patient movement.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton in view of Yoo et al. (Pub. No.: 2017/0361093 A1); hereinafter referred to as “Yoo”.
Regarding claim 13, Bouton discloses the claimed invention except for the control system has a pre-warning module, which is configured and arranged to provide a pre-warning signal indicative of providing an upcoming stimulation event. Yoo teaches that it is known to use such a modification as set forth in [0163] to provide more convenient patient notification of impending therapy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use alert notifications prior to therapy as taught by Yoo in the system/method of Bouton, since said modification would provide the predictable results of more convenient patient notification of impending therapy.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouton in view of Donoghue et al. (WO 2019/211314 A1); hereinafter referred to as “Donoghue”.
Regarding claim 19, Bouton discloses the claimed invention except for the pulse generator is implanted subcutaneously in the patient and wherein transmitting the stimulation pulses to the patient provides epidural electrical stimulation. Donoghue teaches that it is known to use such a modification as set forth in [162], [187] to provide stimulation that more effectively reaches the depth of the target nerve. It would have been obvious to one having ordinary skill in the art at the time the invention was made to epidural stimulation as taught by Donoghue in the system/method of Bouton, since said modification would provide the predictable results of stimulation that more effectively reaches the depth of the target nerve.
Regarding claim 20, Bouton discloses the claimed invention except for updating a movement model implemented at the programmer, wherein the movement model is trained based on data generated from movement reconstruction of more than one patient. Donoghue teaches that it is known to use such a modification as set forth in [146] to provide more comprehensive data sets sampled from a plurality of sources. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use data from a plurality of patients as taught by Donoghue in the system/method of Bouton, since said modification would provide the predictable results of more comprehensive data sets sampled from a plurality of sources.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792